DEPARTMENT OF HEALTH &amp; HUMAN SERVICES
Centers for Medicare &amp; Medicaid Services
200 Independence Avenue SW
Washington, DC 20201
SMDL #02-007
May 3, 2002
Dear State Medicaid Director:
In recent years, the number of comprehensive 1115 waivers, Home and
Community-Based Service Waivers, and managed care waivers have increased in the
Medicaid program. For example, the Medicaid program served approximately
700,000 individuals through Home and Community-Based waiver services at a cost
of $14.8 billion in 2001. As states expand eligibility for Medicaid and remove
barriers to community living, it continues to be important that the public be
involved in the development of such waivers.
There are many ways in which states can provide the opportunity for public
input to the waiver process. Some examples are:

Public forums
Legislative hearings
Placement of information on the state website with a link for public
comments
Distribution of draft waiver applications for comment
Presentations to enrollees, families, private providers and public interest
representatives
Presentations to enrollees, families, private providers and public interest
representatives of targeted services or populations (mental health, foster
care, independent living, etc.)
Forming a special commission with broad representation including
recipients, families, private providers, and public interest
representatives

Formal notice and comment in accordance with the State's administrative
procedures
Notices in newspaper

We reached a broad audience in the development of the report to the
President on the New Freedom Initiative. The Administration employed a number
of methods for soliciting public input including a very successful National
Listening Session. Such efforts strengthen the public policy decision-making,
identify innovative strategies, and improve coordination of the many different
participants in the health care and social services systems that Medicaid
waivers often affect.
We encourage you to include public participation when pursuing all types of
waivers in the effort to provide Medicaid services in the most effective ways
possible. As you know, we continue to review 1115 waiver applications to ensure
adherence to the public notice procedures outlined in the September 27, 1994
Federal Register notice (59 FR 49249).
Sincerely,
/s/
Dennis G. Smith

